Citation Nr: 1749871	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection a right wrist disorder, to include as secondary to service-connected right total knee replacement, left knee degenerative arthritis, lumbar spine multi-level degenerative changes and/or gout.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right total knee replacement, left knee degenerative arthritis, lumbar spine multi-level degenerative changes and/or gout.

3.  Entitlement to service connection for headaches.

4.   Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right total knee replacement, left knee degenerative arthritis, lumbar spine multi-level degenerative changes and/or gout.

5.  Entitlement to service connection for neurologic impairment of the left upper extremity, to include as secondary to service-connected right total knee replacement, left knee degenerative arthritis, lumbar spine multi-level degenerative changes and/or gout or as secondary to a cervical spine disorder.
6.  Entitlement to service connection for a left shoulder disorder, as secondary to a cervical spine disorder.

7.  Entitlement to benefits under the provisions of 38 USCA § 1151 for residuals of a cervical spine surgery performed in an October 2010 at a Department of Veterans Affairs (VA) facility. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and September 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In September 2014, the Board remanded the instant matters for additional development.

The Board's decision as to the claim for service connection for a right wrist disorder is detailed below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during, or prior to, the pendency of the claim did the Veteran have a current diagnosis of a right wrist disorder, or persistent or current symptoms of such a disorder.


CONCLUSION OF LAW

A right wrist disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a letter sent in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records and service personnel records, as well as VA treatment records have been obtained and considered.  An April 2010 RO Memorandum made a formal finding of unavailability as to the Veteran's Social Security Administration (SSA) records and the Veteran was informed of this unavailability in a June 2010 statement of the case.

VA also afforded the Veteran a VA examination in October 2016 in connection with the issue of entitlement to service connection for a right wrist disorder.  This opinion is adequate to decide this issue as it fully address whether the Veteran's right wrist disorder is related to his service and/or his service-connected disabilities and considered all of the pertinent evidence of record.  Additionally, the examiner provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to service connection for a right wrist disorder has been met. 
Furthermore, Board finds there has been substantial compliance with the Board's September 2014 remand directives as to this issue and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  An August 2015 response from MacDill Air Force Base indicates that there were no records in the file for the Veteran and the Veteran's VA treatment records from the James Haley VA Medical Center (VAMC) have been associated with the record.  A VA etiology opinion was obtained in October 2016.  Therefore, the Board finds that there has been substantial compliance with its September 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].
Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Service connection may not be established on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran alleges that his right wrist disorder began in service.  In the alternative, he alleges that it is related to his service-connected right total knee replacement, left knee degenerative arthritis, lumbar spine multi-level degenerative changes and/or gout.  During a November 2012 hearing, he also testified that he experienced right wrist tenderness and aching that were the same symptoms that he experienced during service.

Service treatment records include the Veteran's complaints of right wrist swelling and pain and an impression of arthralgia in February 1973.   An April 1992 discharge examination found the Veteran's upper extremities to be normal.

An October 2016 VA examiner found that there were no current disabilities of the right wrist and that were was no clinical evidence for a disabling right wrist condition related to the one episode of right wrist pain in 1973.  The examiner noted that the Veteran did not report any complaints related to the right wrist.  The remaining post-service treatment records are negative for complaints, treatments or diagnoses related to a right wrist disorder.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a right wrist disorder.  While the Board has also considered the United States Court of Appeals for Veterans Claims' holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here involving a joint, is a matter within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of a right wrist disorder involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include radiological testing.  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a right wrist disorder, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a right wrist disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right wrist disorder.  As such, that doctrine is not applicable in the instant appeals, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right wrist disorder, to include as secondary to service-connected right total knee replacement, left knee degenerative arthritis, lumbar spine multi-level degenerative changes and/or gout, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

With regards to the Veteran's claimed right hip disorder, he has alleged that he began in service.  In the alternative, he has alleged that it was related caused or aggravated by his service-connected right total knee replacement, left knee degenerative arthritis, lumbar spine multi-level degenerative changes and/or gout or claimed cervical spine disorder.  An October 2016 VA examiner opined that it was less likely than not that the Veteran's right hip disorder was incurred in or caused by the claimed in-service injury, event or illness, to include the 1989 hip complaints and reasoned that no diagnosis was made for this pain in February 1989, that there were two complaints of right hip pain in February 1989 and no further references to hip pain from 1989 until when he was seen by an orthopedic surgeon.  An opinion as to secondary service connection was also provided.  The Board notes that the February 1989 service treatment note reflecting the Veteran's reports of a 12 year history of right hip pain (i.e., 1977) that was assessed as "degenerative joint disease of the right hip possibly related to gouty arthritis;" however, it does not appear that this assessment was confirmed by X-ray.  Thus, the October 2016 VA opinion appears to have been based on an inaccurate factual premise, namely that there was no assessment associated with the Veteran's in-service right hip complaints.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Therefore, an addendum opinion is required to adjudicate the claim. 

The Veteran contends that his headaches are related to an in-service motor vehicle accident in 1974.  An October 2016 VA examiner opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness and reasoned that there were no headache complaints at the time of the in-service motor vehicle accident in 1974 or in the ensuing years through the Veteran's military discharge including the discharge physical and disability applications.  However, the Board notes that there are multiple headache complaints documented in the post-service treatment records, including in a February 1994 VA Agent Orange examination report, an April 1994 VA treatment note and an August 1996 VA treatment note.  Thus, the October 2016 VA opinion appears to have been based on an inaccurate factual premise, namely that there were no complaints of headaches in the years following service.   Id.  Therefore, an addendum opinion is required to adjudicate the claim. 

With regards to the claim for service connection for a cervical spine disorder, the Veteran contends that it was related to the in-service motor vehicle accident.  In the alternative, he alleges that it was caused or aggravated by his service-connected right total knee replacement, left knee degenerative arthritis, lumbar spine multi-level degenerative changes and/or gout.  The October 2016 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's cervical spine disorder was incurred in or caused by the claimed in-service injury, event or illness and reasoned that there were no cervical spine complaints after the 1974 motor vehicle accident, service discharge, subsequent disability applications or in the ensuing decades until around 2009.  However, a February 1995 private X-ray was interpreted as showing minimal degenerative disc disease C5-6.  Thus, the October 2016 VA opinion appears to have been based on an inaccurate factual premise, namely that there were no complaints related to the cervical spine until 2009.  See Id.  Therefore, an addendum opinion is required to adjudicate the claim. 

The Veteran has asserted that his left shoulder disorder and neurologic impairment of the left upper extremity are secondary to the claimed cervical spine disorder.  Thus, the claims for service connection for a left shoulder disorder and neurologic impairment of the left upper extremity are inextricably intertwined with the claim for an service connection for a cervical spine disorder and must be adjudicated by the AOJ prior to the Board's adjudication of the claims for service connection for a left shoulder disorder and neurologic impairment of the left upper extremity. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably  intertwined if one claim could have significant impact on the other). 

With regards to the claim for benefits under the provisions of 38 USCA § 1151 for a cervical spine disorder, the Veteran has generally asserted that his cervical spine surgery was not performed properly.  In a December 2016 substantive appeal, the Veteran wrote that his cervical spine surgery did not resolve his symptoms and that his pain was worse since the surgery.  VA treatment records reveal that the Veteran underwent a C3-C6 laminectomy and posterior fusion in October 2010 at a VA facility and that he has reported that he could no longer could lie down in the horizontal position due to his cervical spine symptoms following his surgery.  Therefore, a medical opinion to determine whether the Veteran incurred an additional disability to the cervical spine as a result of this surgery is necessary.  If the Veteran did incur an additional disability after VA care, an opinion is necessary on whether that disability was caused by VA hospital care, medical or surgical treatment, and the proximate cause of the disability as carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care or medical or surgical treatment or was a result of an event not reasonably foreseeable. 

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from September 2015 to the present that are not already associated with the record should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from September 2015 to the present should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford his representative an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above listed development and obtaining as much outstanding evidence as is available, then return the claims file, to include a copy of this remand, to the October 2016 VA examiner for an addendum opinion.  If the examiner who drafted the October 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disorder, first manifested in service OR is due to an event in service?  The examiner should specifically address the February 1989 service treatment note reflecting the Veteran's reports of a 12 year history of right hip pain that was assessed as degenerative joint disease of the right hip possibly related to gouty arthritis.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disorder had its onset within one year of his service discharge in August 1992, i.e., by August 1993?  The examiner should specifically address the February 1995 private X-ray which was interpreted as showing minimal degenerative disc disease C5-6.

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current headache disorder first manifested in service OR is due to an event in service, to include the 1974 MVA? 

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current headache disorder had its onset within one year of his service discharge in August 1992, i.e., by August 1993.  If so, please describe the manifestations.  The examiner should specifically address the reports of headaches in a February 1994 VA Agent Orange examination report, an April 1994 VA treatment note and an August 1996 VA treatment note.

Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached. 

4.  Forward the claims file to a VA examiner with appropriate expertise in order to answer the following questions.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate examiner.  The VA examiner is asked to thoroughly review the claims file, as well a copy of this REMAND. The examiner should note in the VA examination report that this action has been accomplished. Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail. 

Specifically, the examiner is asked to provide an opinion that addresses the following questions: 

(a)  Did the Veteran incur an additional disability as a result of his cervical spine surgery conducted in October 2010, to include additional pain, stiffness and restricted range of motion?

(b) If so, was any additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished to the Veteran, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; OR was the result of such additional disability an event not reasonably foreseeable?

Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached. 

5.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim on appeal remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


